        Case 1:20-cv-01907-SDG Document 53 Filed 09/14/20 Page 1 of 4




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

                                      )
 OMEGA PATENTS, LLC,                  )
 a Georgia limited liability company, )
                                      )
                   Plaintiff,         )
                                      ) Case No.: 1:20-cv-01907-SDG
      vs.                             )
                                      ) JURY TRIAL DEMANDED
 BAYERISCHE MOTOREN                   )
 WERKE AG, a Foreign company,         )
 and BMW OF NORTH AMERICA, )
 LLC,                                 )
                                      )
                   Defendants.        )
__________________________________


  DEFENDANT BMW OF NORTH AMERICA, LLC’s REQUEST FOR
ORAL ARGUMENT ON MOTION TO DISMISS FOR IMPROPER VENUE

      Defendant BMW of North America, LLC (“BMWNA”) respectfully

requests the Court hold oral argument on its Motion to Dismiss for Improper

Venue (D.I. 43).

      BMWNA believes oral argument will assist the Court in ruling on the

motion because it will allow the parties and the Court to fully address the patent

venue statute, as interpreted under TC Hartland and In re Cray, as it pertains to the

third-party dealerships within the District—the only basis Omega has pled for

establishing venue over BMWNA. Because BWMNA’s motion is dispositive, it
        Case 1:20-cv-01907-SDG Document 53 Filed 09/14/20 Page 2 of 4




believes the Court would benefit from a full discussion of the pertinent case law,

including the Blitzsafe decision Omega relies on nearly exclusively.

      BMWNA further believes that judicial efficiency will best be served by

waiting to hold oral argument until BMWAG has been properly served and filed its

responsive pleading, so any oral argument on BMWNA’s pending motion may be

combined with oral argument on any potential motion brought by BMWAG.

      Additionally, BMWNA represents, pursuant to the Court’s Standing Order,

Section II.m (D.I. 7), it will have an attorney with fewer than five years of

litigation experience conduct the argument. Kara Specht has been a licensed

Georgia attorney since December 2013, but she did not practice litigation until

mid-2015. Her first year-and-a-half of practice was spent practicing before the

United States Patent and Trademark Office in prosecution and Patent Trial and

Appeal Board matters. She also took a secondment to work as in-house counsel for

6 months in 2019. She has only argued one previous motion during her years of

practice. BMWNA represents in good faith that Kara Specht will present

BMWNA’s argument, should the Court grant this request, and that her litigation

experience meets the Court’s experience requirements for favorable consideration.




                                          2
         Case 1:20-cv-01907-SDG Document 53 Filed 09/14/20 Page 3 of 4




                                    Respectfully submitted,

Dated:     September 14, 2020

                                    /s/ Lionel M. Lavenue
                                    Lionel M. Lavenue
                                    FINNEGAN, HENDERSON, FARABOW,
                                      GARRETT & DUNNER, LLP
                                    Two Freedom Square
                                    11955 Freedom Drive
                                    Reston, VA 20190
                                    Phone: (571) 203-2700
                                    Fax: (202) 408-4400

                                    Kara A. Specht (Ga. Bar No. 881687)
                                    FINNEGAN, HENDERSON, FARABOW,
                                     GARRETT & DUNNER, LLP
                                    271 17th Street, NW
                                    Suite 1400
                                    Atlanta, GA 30363-6209
                                    (404) 653-6400

                                    R. Benjamin Cassady (pro hac vice)
                                    Kai Rajan (pro hac vice)
                                    Kevin J. Spinella (pro hac vice)
                                    FINNEGAN, HENDERSON, FARABOW,
                                     GARRETT & DUNNER, LLP
                                    901 New York Avenue, NW
                                    Washington, DC 20001-4413
                                    (202) 408-4000

                                    Attorneys for Defendant BMW of North
                                    America, LLC




                                       3
        Case 1:20-cv-01907-SDG Document 53 Filed 09/14/20 Page 4 of 4




                        CERTIFICATE OF SERVICE

       I hereby certify that on September 14, 2020, I electronically filed the

foregoing with the Clerk of Court using the CM/ECF system, which will send a

notification of such filing (“NEF”) to all counsel of record who have appeared in

this case.



                                     /s/ Kara A. Specht

                                     Kara A. Specht (Ga. Bar No. 881687)
                                     FINNEGAN, HENDERSON, FARABOW,
                                      GARRETT & DUNNER, LLP
                                     271 17th Street, NW
                                     Suite 1400
                                     Atlanta, GA 30363-6209
                                     (404) 653-6400

                                     Attorney for Defendant BMW of North
                                     America, LLC
